PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WRITESMAN, MIKE
Application No. 16/114,532
Filed: 28 Aug 2018
For: BREAK-AWAY BRACKET AND SPIKE
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
February 10, 2021, to revive the above-identified application.  

The petition under 37 CFR 1.137(a) is hereby GRANTED.

The application became abandoned for failure to timely reply within the meaning of 37 CFR 1.113 to the Final Office Action, mailed December 19, 2019, which set a shortened statutory period for reply of three (3) months.  The three (3) months extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on March 20, 2020.  An abandonment notice was mailed on December 30, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a 1st Request for Continued Examination (RCE) and the RCE fee of $340, Amendment, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 3632 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114. 
 
 
/Irvin Dingle/
Irvin DingleLead Paralegal Specialist, OPET